Exhibit 10.3

EMPLOYMENT RESTRICTIONS AGREEMENT

This Employment Restrictions Agreement (this “Agreement”) is made and entered
into between Employer (as defined in herein) and                  (“Employee”)
and is effective as of              (the “Effective Date”).

In consideration of the covenants and agreements set forth below and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Employee and Employer, intending to be legally bound, agree as
follows:

 

1. ARTICLE ONE: DEFINITIONS

Section 1.1 “Competitive Business” means any Person (including Employee), and
any parent, subsidiary, partner, agent, or affiliate of any Person, that engages
in, or plans to become engaged in, the development, design, production,
manufacture, promotion, marketing, sale, support or service of a Competitive
Service (as defined herein), Competitive Service Support (as defined herein), or
any other product, good, process, or service that has been or is being
developed, designed, produced, manufactured, marketed, promoted, sold, licensed
or serviced by any Person other than Employer or Employer’s Affiliates that
would compete with or displace any services or products sold or being developed
for sale by Employer or Employer’s Affiliates during Employee’s employment with
Employer or engages in any other activities so similar in nature or purpose to
those of Employer that they would displace business opportunities or customers
of Employer [, which include (without limitation) the [following entities:
                    ] [each company named in the peer group of the Company’s
then-current annual report on Form 10-K filed with the Securities and Exchange
Commission]].

Section 1.2 “Competitive Service” means any service, process, solution or
product that has been or is being developed, designed, produced, manufactured,
marketed, promoted, sold, offered, licensed or serviced by any Person other than
Employer or Employer’s Affiliates that is the same or similar to, performs any
of the same or similar functions, may be substituted for, or is intended to be
or is used for any of the same purposes as any Employee-Related Service (as
defined herein).

Section 1.3 “Competitive Service Support” means any research, development,
analysis, planning or support services of any kind or nature, including, without
limitation, theoretical, applied, business, technical, regulatory, or systems
research, analysis, planning, or support for or by any Person other than
Employer or Employer’s Affiliates that is intended for, or may be useful in,
assisting, improving or enhancing any aspect of the development, design,
production, manufacture, marketing, promotion, sale, support or service of a
Competitive Service.

Section 1.4 “Confidential Information” means information of any kind, nature, or
description, that (i) relates to Employer’s or Employer’s Affiliates’ business;
(ii) provides Employer or Employer’s Affiliates economic value or any business
advantage; (iii) is not generally known to the public; and (iv) is learned or
developed by the Employee as a direct or indirect result of or during the course
of the Employee’s employment with Employer. Confidential Information includes,
but is not limited to, Employer or Employer’s Affiliates’ trade

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 1



--------------------------------------------------------------------------------

secrets, and Inventions and may also relate to, without limitation, any
customer; business, merchandise, or marketing procedures, processes and
services; hardware; software; research; marketing; developments; products;
product lines; design; purchasing; finances and financial affairs; accounting;
merchandising; selling; engineering; employees; training; business practices;
business plans; business strategies; acquisitions; potential acquisitions;
customer lists; customer contact lists; information provided by customers of
Employer or Employer’s Affiliates; proprietary information; employee lists;
employee compensation information; vendor lists; supplier lists; pricing;
pricing agreements; merchandise resources; supply resources; service resources;
system designs; procedures manuals; policies; non-public personal information
and protected health information about consumers; social security numbers;
drivers license numbers (or state or federal identification card numbers);
financial account numbers; credit or debit card numbers; the prices Employer or
Employer’s Affiliates obtain or have obtained or at which they sell or have sold
their services or products; or the name of Employer or Employer’s Affiliates
personnel and those to whom the personnel report.

Section 1.5 “Employee-Related Service” means goods, processes, or services that
have been or are being developed, designed, produced, manufactured, marketed,
promoted, sold, licensed or serviced by Employer or Employer’s Affiliates that
either (i) relate to the services the Employee performed as an employee for
Employer at any time in the 12 months immediately preceding the Employee’s last
day of employment with Employer; or (ii) that the Employee had access to
Confidential Information at any time in the 12 months immediately preceding the
Employee’s last day of employment with Employer.

Section 1.6 “Employer” means [Harte-Hanks, Inc.] [or appropriate subsidiary].

Section 1.7 “Employer’s Affiliates” means Harte-Hanks, Inc. and any other
corporation, partnership, limited liability company, joint venture or other
entity of which a majority of equity interests is now or at any time afterward
owned, directly or indirectly, by Harte-Hanks, Inc. or any of its subsidiaries.

Section 1.8 “Inventions” means any and all inventions, discoveries, concepts,
and ideas, whether or not patentable, including, without limitation, devices,
processes, methods, formulas, techniques, improvements, modifications or
know-how related thereto, that relate to any part of Employer’s or Employer’s
Affiliates’ business or any business contemplated by Employer or Employer’s
Affiliates, that is conceived or developed by Employee during employment or
thereafter. Any invention conceived or developed after the termination of
Employee’s employment shall be deemed an “Invention” in accordance with this
Agreement if such invention is based, derived from, or related to work performed
by Employee during his or her Employment or Employer’s Confidential Information.
All drawings, manuals, correspondence, notebooks, reports, and other like
materials and information relating to Inventions shall be deemed part of the
Invention for purposes of this Agreement.

Section 1.9 “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust, or any other entity
or organization.

Section 1.10 “Restricted Customer” means those persons to which Employer has
sold, negotiated for sales, marketed, attempted to or actually promoted or
provided products or

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 2



--------------------------------------------------------------------------------

services to at any time during the 12 months immediately prior to Employee’s
last day of employment, and with respect to which Employee has participated in
any efforts related to the sales, marketing, negotiation or provision of goods
or services, had contact with or supervised employees who had contact with, or
received Confidential Information about within the 12 months immediately prior
to Employee’s last day of employment.

Section 1.11 “trade secrets” means any formula, pattern, device or compilation
of information that generally facilitates the provision of services or sale of
products, increases revenues, or provides an advantage over the competition, is
not generally known, and is identified as such

 

2. ARTICLE TWO: EMPLOYER/EMPLOYEE COVENANTS.

Section 2.1 Employer Covenants. Upon the execution of this Agreement by both
parties, Employer will place the Employee in a position of special trust, and
will provide the Employee with: (a) Confidential Information and access to such
information; (b) specialized training, including self study materials and course
work, classroom training, on-line training, on-the-job training, and instruction
as to Employer’s products, services and methods of operations; and (c) goodwill
support such as expense reimbursements in accordance with Employer’s policies,
Confidential Information related to Employer’s current and prospective clients,
customers, business associates, vendors and suppliers, and/or contact and
relationships with current and potential clients, customers and business
associates, in order to help the Employee develop goodwill for Employer. The
foregoing is not contingent upon continued employment of the Employee for any
length of time, but is contingent upon the Employee not working for or assisting
a Competitive Business (as defined herein) and the Employee’s full compliance
with the restrictions in Articles 2 and 3. The Employee specifically
acknowledges that the items described in (a), (b) and (c) above will be items
that the Employee has not previously been given and that the Employee would not
be given but for the execution of this Agreement.

Section 2.2 Employee Covenants. The Employee agrees not to, directly or
indirectly, participate in the unauthorized use, disclosure or conversion of any
Confidential Information. Specifically, but without limitation, the Employee
agrees not to use Confidential Information for his sole benefit, or for the
benefit of any person or entity in any other way that harms Employer or
diminishes the value of the Confidential Information to Employer. Employee also
agrees to use the specialized training, goodwill and contacts developed with
Employer’s customers and contractors for the exclusive benefit of Employer, and
agrees not to use these items at any time in a way that would harm the business
interests of Employer.

Section 2.3 [Settlement of Rights. By this Agreement, Employer is providing the
Employee with rights that the Employee did not previously have. In exchange for
the foregoing and the additional terms agreed to in this Agreement, if the
Employee is an existing employee of Employer, Employee agrees that (a) he is
being provided with access to Confidential Information, specialized training and
Employer’s goodwill with its customers and other persons, to which he has not
previously had access; (b) all goodwill developed with Employer’s clients,
customers and other business contacts by the Employee during past employment
with Employer are the exclusive property of Employer, and (c) the Confidential
Information and specialized training received by the Employee during past
employment with Employer will be

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 3



--------------------------------------------------------------------------------

used only for the benefit of Employer. The Employee waives and releases any
claim that he should be able to use, for the benefit of any competing person or
entity, client and customer goodwill, specialized training, or Confidential
Information, that was previously received or developed by the Employee while
working for Employer.]

Section 2.4 Goodwill with Customers. The Employee acknowledges that Employer and
Employer’s Affiliates have near permanent relationships with their customers and
own the goodwill in the Employee’s relationships with customers that the
Employee will or has developed or maintained in the course and scope of the
Employee’s employment with Employer. If the Employee owned goodwill in a
relationship with a customer when the Employee commenced employment with
Employer, the Employee assigns any and all such goodwill to Employer, and
Employer shall become the owner of such goodwill.

Section 2.5 Employer’s Property. All documents and things provided to the
Employee by Employer or Employer’s Affiliates for use in connection with the
Employee’s employment, or created by the Employee in the course and scope of the
Employee’s employment with Employer, are the sole property of Employer or
Employer’s Affiliates and shall be held by the Employee as a fiduciary on behalf
of Employer. Immediately upon termination of the Employee’s employment—without
the requirement of a prior demand by Employer—the Employee shall surrender to
Employer all such documents and things, including, but not limited to, all
Confidential Information and all documents and things related to Restricted
Customers (as defined herein) or Employee-Related Service (as defined herein),
together with all copies, recording abstracts, notes, reproductions or
electronic versions of any kind made from or about the documents and things and
the information they contain.

Section 2.6 Duty of Loyalty. The Employee understands that by virtue of
employment with Employer, the Employee owes Employer a duty of loyalty and
agrees to treat all Confidential Information, training, relationships with
customers, goodwill, and property entrusted to the Employee as a fiduciary. The
Employee agrees to use such training and maintain and protect such Confidential
Information, customer relationships, goodwill, and property solely for
Employer’s benefit. The Employee further agrees that nothing in this Agreement
shall limit, in any way, the fiduciary duties that the Employee owes to Employer
under any applicable law, apart from this Agreement.

 

3. ARTICLE THREE: PROTECTIVE COVENANTS.

The Employee agrees that the following covenants are reasonable and necessary
agreements for the protection of the business interests covered in the fully
enforceable, ancillary agreements set forth in this Agreement, including those
in Article Two above.

Section 3.1 Non-Competition. Employee agrees that while employed by Employer and
for 12 months after the last day of employment, regardless of the reason for
termination of employment, Employee shall not—directly or indirectly—be employed
by, supervise, assist, perform services, work, or otherwise engage in activities
for a Competitive Business in any capacity that relates to any Competitive
Service or Competitive Service Support anywhere in the United States or in any
foreign country in which Employer or Employer’s Affiliates are then marketing or
selling services, which the parties stipulate is a reasonable geographic area

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 4



--------------------------------------------------------------------------------

because of the scope of Employer’s operations and Employee’s employment with
Employer. Employee may not avoid the purpose and intent of this paragraph by
engaging in conduct within the geographically limited area from a remote
location through means such as telecommunications, written correspondence,
computer generated or assisted communications, or other similar methods.

Section 3.2 Non-Solicitation of Employees/Contractors. The Employee agrees that
while employed by Employer and for 24 months after the last day of employment,
regardless of the reason for termination of employment, the Employee shall not
directly or indirectly solicit, cause to be solicited, assist or otherwise be
involved with the solicitation of, any employee, contractor or other person to
terminate that person’s employment, contract or relationship with Employer or to
breach that person’s employment agreement or contract with Employer. Further,
the Employee agrees that while employed by Employer and for 24 months after the
last day of employment, regardless of the reason for termination of employment,
the Employee will not, directly or indirectly, hire, recruit, solicit, or
participate or assist any person or entity in hiring, recruiting or soliciting,
any individual who was an employee or contractor during the 6-month period
immediately following such employee or contractor’s termination of employment,
contract or relationship with Employer.

Section 3.3 Non-Solicitation of Customers. Employee agrees that while employed
by Employer and for 12 months after the last day of employment, regardless of
the reason for termination of employment, Employee shall not—on behalf of a
Competitive Business—directly or indirectly solicit, cause to be solicited, sell
to, contact, supervise, assist or otherwise be involved with the solicitation
of, or do or otherwise attempt to do business with a Restricted Customer in
connection with or relating to a Competitive Service or Competitive Service
Support. This paragraph is geographically limited to wherever any Restricted
Customer can be found or is available for solicitation, or anywhere in the
United States or in any foreign country in which Employer or Employer’s
Affiliate are then marketing or selling services, which the parties stipulate is
a reasonable geographic area because of the scope of Employer’s operations and
Employee’s employment with Employer. Employee may not avoid the purpose and
intent of this paragraph by engaging in conduct within the geographically
limited area from a remote location through means such as telecommunications,
written correspondence, computer generated or assisted communications, or other
similar methods.

Section 3.4 Early Resolution Conference/Employee Notification Obligations. This
Agreement is understood to be clear and enforceable as written and is executed
by both parties on that basis. However, should Employee later challenge any
provision as unclear, unenforceable, or inapplicable to any competitive activity
that Employee intends to engage in, Employee will first notify Employer in
writing and meet with an Employer’s representative and a neutral mediator (if
Employer elects to retain one at its expense) to discuss resolution of any
disputes between the parties. Employee will provide this notification at least
14 days before Employee engages in any activity on behalf of a Competitive
Business or engages in other activity that could foreseeably fall within a
questioned restriction. The failure to comply with this requirement shall waive
Employee’s right to challenge the reasonable scope, clarity, applicability, or
enforceability of the Agreement and its restrictions at a later time. All rights
of both parties will be preserved if the Early Resolution Conference requirement
is complied with even if no agreement is reached in the conference. Employee
further agrees that during the

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 5



--------------------------------------------------------------------------------

term of the restrictions in Sections 3.1, 3.2 and 3.3, Employee shall promptly
inform Employer in writing of the identity of any new employer, the job title of
Employee’s new position and a description of any services to be rendered to that
Employer; and, if the new Employer is a Competitive Business, will communicate
Employee’s obligations under this Agreement to each new employer, which shall
include providing each new employer with a copy of this Agreement.

 

4. ARTICLE FOUR: INVENTIONS

Section 4.1 Disclosure. During and after Employee’s employment, Employee shall
promptly and completely disclose, in writing, to Employer or its designee all
conceived or developed Inventions, as defined in this Agreement.

Section 4.2 Ownership of Inventions. Any and all Inventions shall be the
absolute property of Employer or its designees. Employer’s ownership in and to
such Inventions shall vest without regard to Employee’s conception or
development of the Inventions during or outside regular business hours, on or
off Employer’s premises, or with or without the use of Employer’s resources or
materials. During employment and as necessary thereafter, Employee shall assist
Employer to obtain, perfect and maintain all intellectual property rights
covering such intellectual property that Employer seeks to protect, and shall
execute all documents and do all things necessary to obtain for Employer all
such intellectual property rights.

Section 4.3 Patents. Upon Employer’s request and at Employer’s expense, Employee
agrees to make application in due form for United States letters patents or
foreign letters patents or the like (“Patents”) that claim, register or disclose
Inventions, in whole or in part. Employee further agrees to assign to Employer
all right, title, and interest in and to any Patent application and any Patent
that may result. To this end, Employee agrees to execute any and all instruments
and do any and all acts necessary or desirable in connection with filing a
Patent application and perfecting Employer’s entire right, title, and interest
in and to such Patent application and any resulting Patent. To maintain or
further Employer’s rights, title, and interest in a Patent, Employee further
agrees, both during and after his employment with Employer, to execute any and
all instruments and do any and all acts necessary or desirable (including giving
testimony in support of Employee’s inventorship) in connection with any
continuations, reissues, reexaminations or the like, or in the conduct of any
related proceedings or litigation.

Section 4.4 Copyrights. Employee acknowledges that Employer shall be the
copyright proprietor of all copyrighted works created or developed by Employee,
whether solely or jointly with others, during Employee’s employment, and such
works created pursuant to the performance of Employee’s duties shall be “works
for hire.” Where a copyrighted work prepared by Employee does not satisfy the
statutory requirements of a “work for hire,” Employee agrees to assign to
Employer all right, title, and interest in the copyrighted work.

 

5. ARTICLE FIVE: SURVIVAL/ENFORCEMENT OF COVENANTS.

Section 5.1 Conditions Precedent. Any monetary payments of any kind, including
but not limited to, compensation, wages, separation pay or bonuses by Employer
to Employee is expressly conditioned upon Employee’s compliance with the
restrictive covenants in this Agreement.

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 6



--------------------------------------------------------------------------------

Section 5.2 Remedies. In the event of breach or threatened breach by Employee of
any provision of this Agreement, Employer shall be entitled to (i) injunctive
relief by temporary restraining order, temporary injunction, and/or permanent
injunction, (ii) recovery of all attorneys’ fees and costs incurred by Employer
in obtaining such relief, and (iii) any other legal and equitable relief to
which Employer may be entitled, including without limitation any and all
monetary damages which Employer may incur as a result of said breach or
threatened breach. An agreed amount for the bond to be posted if an injunction
is sought by Employer is $500. Employer may pursue any remedy available, without
limitation, including declaratory relief, concurrently or consecutively in any
order as to any breach, violation, or threatened breach or violation, and the
pursuit of one such remedy at any time will not be deemed an election of
remedies or waiver of the right to pursue any other remedy.

Section 5.3 Survival of Covenants. Each restriction set forth in Articles 2 and
3 hereof shall survive the termination of the Employee’s employment with
Employer. The existence of any claim or cause of action of the Employee against
Employer, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Employer of any covenant contained in
this Agreement. In the event an enforcement remedy is sought under Sections 3.1,
3.2, or 3.3, the time periods provided for in those Sections shall be extended
by one day for each day the Employee failed to comply with the restriction at
issue.

 

6. ARTICLE SIX: RESTRICTIVE COVENANTS IN CERTAIN STATES / STATE ADDENDUM

If this Agreement is deemed by any Court of competent jurisdiction to be subject
to the laws of any of the following states: California, Colorado, Georgia,
Louisiana, Missouri, Montana, North Dakota, Oklahoma, Oregon, Virginia or
Wisconsin, the addendum attached hereto for the applicable State shall be
effective; otherwise, none of the addendums will be deemed to be effective. If
any of the restrictions in this Agreement are deemed unenforceable under an
applicable forum’s law, including any of the restrictions contained in Articles
2 or 3, the parties expressly agree that such will not affect the enforceability
of any of the remaining provisions of the Agreement.

 

7. ARTICLE SEVEN: MISCELLANEOUS

Section 7.1 Notices. All notices provided for by this Agreement shall be made in
writing and delivered either in person, by certified mail, or facsimile:

 

   If to Employer:     

 

          

 

          

 

          

 

      If to Employee:     

 

          

 

          

 

          

 

  

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 7



--------------------------------------------------------------------------------

Section 7.2 Entire Agreement. [Except as to any prior written intellectual
property, non-competition, non-solicitation and non-disclosure covenants or
agreements entered into between Employer and Employee,] [t]his Agreement
supersedes all prior agreements and understandings, oral or written, if any,
between Employer and Employee relating to the matters herein. No supplement,
modification, amendment, or waiver of any of the terms, conditions, or
provisions in this Agreement can be made unless they are in writing and signed
by both Employer and Employee.

Section 7.3 Parties Bound. This Agreement and the rights and obligations under
it shall be binding upon and inure to the benefit of Employer, Employee, and
their respective heirs, personal representatives, successors and assigns;
provided, however, that Employee may not assign any rights or obligations under
this Agreement without the express written consent of Employer.

Section 7.4 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, such provision shall be fully severable;
this Agreement shall be construed and enforced without such illegal, invalid, or
unenforceable provision, and the remaining provisions in this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance. Further, if any of the
restrictions in Articles 2 or 3 are deemed unenforceable as written, the parties
expressly authorize the court or arbitrator to revise, delete, or add to those
restrictions to the extent necessary to enforce the intent of the parties and to
provide effective protection for Employer’s goodwill, specialized training,
Confidential Information, and other business interests.

Section 7.5 Waiver. Any waiver by Employer of a breach of any provision of this
Agreement must be in writing and signed by Employer to be effective. Any waiver
by Employer of a breach of this Agreement shall not operate or be construed as a
waiver by Employer of any different or subsequent breach of this Agreement by
Employee.

Section 7.6 Governing Law and Venue. It is the intention of the parties that the
laws of the State of Texas should govern the validity of this Agreement, the
construction of its terms, and the interpretation of the rights and duties of
the parties hereto without regard to any contrary conflicts of laws principles.
It is stipulated that Texas has a compelling state interest in the subject
matter of this Agreement, and that Employee has or will have regular contact
with Texas in the performance of this Agreement. The agreed upon venue and
personal jurisdiction for the parties on any claims or disputes under this
Agreement is Bexar, Texas.

Section 7.7 Section Headings. The headings contained in this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement.

Section 7.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same agreement.

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 8



--------------------------------------------------------------------------------

Section 7.9 Waiver of Jury Trial.

EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY
TRANSACTION CONTEMPLATED HEREBY OR ANY DISPUTE RELATING HERETO. EACH PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

[SIGNATURE PAGE FOLLOWS]

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

THE COMPANY By:  

 

Name:  

 

Title:  

 

Date:  

 

EMPLOYEE:

I acknowledge that I have carefully read the foregoing Agreement and understand
that it constitutes an enforceable contract between myself and Employer.

 

Printed Name:  

 

Date:  

 

Signature:  

 

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 10



--------------------------------------------------------------------------------

CALIFORNIA ADDENDUM

To the extent that California law is deemed to govern this Agreement, the
following modifications apply:

The restrictions contained in Section 3.3 will only be applicable to the extent
necessary to protect Employer’s Trade Secret information to which Employee was
exposed pursuant to the terms of this Agreement. Further, each of the protective
covenants contained in the Agreement that constitutes a prohibited non-compete
restriction under California law, including the restrictions contained in
Section 3.1, will be inapplicable.

COLORADO ADDENDUM

To the extent that Colorado law is deemed to govern this Agreement, the
following modifications apply:

The protective covenants contained in the Agreement, including all of the
restrictions contained in Articles 2 and 3, will not be applicable to the extent
they are designed to protect Employer’s goodwill.

If at the time of Employee’s termination, Employee is not employed as an
executive, manager, or officer, or on the professional staff of an executive or
manager, then each of the protective covenants of the Agreement, including
Sections 2.2, 2.3, 3.1 and 3.3, apply only to the extent necessary to protect a
trade secret of Employer or Employer’s Affiliates.

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 11



--------------------------------------------------------------------------------

GEORGIA ADDENDUM

To the extent that Georgia law is deemed to govern this Agreement, the following
modifications apply:

1. The restriction set forth in the Agreement regarding the use and disclosure
of Confidential Information, including the restrictions contained in Sections
2.2 and 2.3, will be limited to five years from the date of termination of
Employee’s employment, if the Confidential Information is not a trade secret. If
the Confidential Information is a trade secret, the restriction will not expire
until the Confidential Information loses its status as a trade secret, if ever.

2. The text in Section 3.1 is replaced with the following: Non-Competition.
Employee agrees that while employed by Employer and for 12 months after the last
day of employment, regardless of the reason for termination of employment,
Employee shall not be employed by, supervise, assist, perform services, work, or
otherwise engage in activities for a Competitive Business in any capacity that
relates to the sale, marketing, promotion, design or development of any
Competitive Service that is the same or similar to, performs any of the same or
similar functions, may be substituted for, or is intended to be or is used for
any of the same purposes as any product that Employee directly sold, marketed,
promoted, designed or developed in the one year period immediately preceding his
or her termination. This Section 3.1 shall be geographically limited to the
areas or territories within the United States or in any foreign country where
Employee sold or promoted such products, which the parties stipulate is a
reasonable geographic area because of the scope of Employer’s operations and
Employee’s employment with Employer.

3. The text in Section 3.3 is replaced with the following: Non-Solicitation of
Restricted Customers. For one year after termination of employment, Employee
will not, directly or indirectly, solicit, cause to be solicited, sell to,
contact, do or otherwise attempt to do business with a Restricted Customer for
any purpose related to the sale, marketing, promotion, design or development of
a Competitive Service that is the same or similar to, performs any of the same
or similar functions, may be substituted for, or is intended to be or is used
for any of the same purposes as any product that Employee directly sold,
marketed, promoted, designed or developed in the one year period immediately
preceding his or her termination; provided that the Restricted Customer is a
customer of Employer at the time of the prohibited solicitation or contact and
to which Employee directly sold or promoted products on behalf of Employer
during the one year period immediately preceding his or her termination. This
Section is geographically limited to wherever any Restricted Customer can be
found or is available for solicitation, which the parties stipulate is a
reasonable geographic area because of the scope of Employer’s operations and
Employee’s employment with Employer.

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 12



--------------------------------------------------------------------------------

LOUISIANA ADDENDUM

To the extent that Louisiana law is deemed to govern this Agreement, the
following modifications apply:

If any of the protective covenants contained in the Agreement, including any of
the restrictions set forth in Sections 3.1, 3.2, and 3.3 restrict activity in
Louisiana, they will apply only in those Louisiana parishes listed below in
which Employer or any of Employer’s Affiliates conduct business at the time of
the restricted activity and within the year prior to Employee’s termination of
employment with Employer.

 

Acadia Parish    Madison Parish Allen Parish    Morehouse Parish Ascension
Parish    Natchitoches Parish Assumption Parish    Orleans Parish Avoyelles
Parish    Ouachita Parish Beauregard Parish    Plaquemines Parish Bienville
Parish    Pointe Coupee Parish Bossier Parish    Rapides Parish Caddo Parish   
Red River Parish Calcasieu Parish    Richland Parish Caldwell Parish    Sabine
Parish Cameron Parish    St. Bernard Parish Catahoula Parish    St. Charles
Parish Claiborne Parish    St. Helena Parish Concordia Parish    St. James
Parish De Soto Parish    St. John The Baptist Parish East Baton Rouge Parish   
St. Landry Parish East Carroll Parish    St. Martin Parish East Feliciana Parish
   St. Mary Parish Evangeline Parish    St. Tammany Parish Franklin Parish   
Tangipahoa Parish Grant Parish    Tensas Parish Iberia Parish    Terrebonne
Parish Iberville Parish    Union Parish Jackson Parish    Vermilion Parish
Jefferson Davis Parish    Vernon Parish Jefferson Parish    Washington Parish La
Salle Parish    Webster Parish Lafayette Parish    West Baton Rouge Parish
Lafourche Parish    West Carroll Parish Lincoln Parish    West Feliciana Parish
Livingston Parish    Winn Parish

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 13



--------------------------------------------------------------------------------

MISSOURI ADDENDUM

To the extent that Missouri law is deemed to govern this Agreement, the
following modifications apply:

If Employee provides only secretarial or clerical services, then none of the
restrictions regarding competition, solicitation, or use or disclosure of Trade
Secrets or other Confidential Information, including the protective covenants
contained in Articles 2 and 3, shall be applicable.

For all other employees, the following modifications apply:

1. The text in Section 3.1 is replaced with the following: Non-Competition.
Employee agrees that while employed by Employer and for 12 months after the last
day of employment, regardless of the reason for termination of employment,
Employee shall not be employed by, supervise, assist, perform services, work, or
otherwise engage in activities for a Competitive Business in any capacity that
relates to any sale, marketing, promotion, design or development of a
Competitive Service that is the same or similar to, performs any of the same or
similar functions, may be substituted for, or is intended to be or is used for
any of the same purposes as any product that Employee directly sold, marketed,
promoted, designed or developed in the one year period immediately preceding his
or her termination. This Section 3.1 shall be geographically limited to the
areas or territories within the United States or in any foreign country where
Employee sold or promoted such products, which the parties stipulate is a
reasonable geographic area because of the scope of Employer’s operations and
Employee’s employment with Employer.

2. The text in Section 3.3 is replaced with the following: Non-Solicitation of
Restricted Customers. Employee agrees that while employed by Employer and for 12
months after the last day of employment, regardless of the reason for
termination of employment, Employee will not, directly or indirectly, solicit,
cause to be solicited, sell to, contact, do or otherwise attempt to do business
with a Restricted Customer for any purpose related to the sale, marketing,
promotion, design or development of a Competitive Service that is the same or
similar to, performs any of the same or similar functions, may be substituted
for, or is intended to be or is used for any of the same purposes as any product
that Employee directly sold, marketed, promoted, designed or developed in the
one year period immediately preceding his or her termination; provided that the
Restricted Customer is a customer of Employer at the time of the prohibited
solicitation or contact and to which Employee directly sold or promoted products
on behalf of Employer during the one year period immediately preceding his or
her termination. This Section is geographically limited to wherever any
Restricted Customer can be found or is available for solicitation, which the
parties stipulate is a reasonable geographic area because of the scope of
Employer’s operations and Employee’s employment with Employer.

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 14



--------------------------------------------------------------------------------

MONTANA ADDENDUM

To the extent that Montana law is deemed to govern this Agreement, the following
modifications apply:

Each of the protective covenants contained in the Agreement that constitutes a
prohibited non-compete restriction under Montana law, including the restrictions
contained in Section 3.1, will be inapplicable.

NORTH DAKOTA ADDENDUM

To the extent that North Dakota law is deemed to govern this Agreement, the
following modifications apply:

Each of the protective covenants contained in the Agreement that constitutes a
prohibited non-compete restriction under North Dakota law, including the
restrictions contained in Section 3.1, will be inapplicable.

OREGON ADDENDUM

To the extent that Oregon law is deemed to govern this Agreement, the following
modifications apply:

Section 3.1 shall only be applicable if Employee is a person described in ORS
§630.023(3) (an individual engaged in administrative, executive or professional
work who performs predominantly intellectual, managerial or creative tasks,
exercises discretion and independent judgment and is paid on a salary basis) and
receives an annual gross salary and commissions at the time of his or her
termination that exceeds the median family income for a four person family as
determined by the United State Census Bureau for the most recent year available
at the time of the Employee’s termination.

OKLAHOMA ADDENDUM

To the extent that Oklahoma law is deemed to govern this Agreement, the
following modifications apply:

Each of the restrictions contained in Section 3.1 shall be inapplicable. The
text in Section 3.3 is replaced with the following: Non-Solicitation of
Restricted Customers. Employee agrees that while employed by Employer and for 12
months after the last day of employment, regardless of the reason for
termination of employment, Employee will not, directly or indirectly, solicit,
cause to be solicited, sell to, contact, do or otherwise attempt to do business
with a Restricted Customer for any purpose related to the sale, marketing,
promotion, design or development of a Competitive Service that is the same or
similar to, performs any of the same or similar functions, may be substituted
for, or is intended to be or is used for any of the same purposes as any product
that Employee directly sold, marketed, promoted, designed or developed in the
one year period immediately preceding his or her termination; provided that the
Restricted Customer is a customer of Employer at the time of the prohibited
solicitation or contact and to which Employee directly sold or promoted products
on behalf of Employer during the one year period immediately preceding his or
her termination. This Section is geographically limited to wherever any
Restricted Customer can be found or is available for solicitation, which the
parties stipulate is a reasonable geographic area because of the scope of
Employer’s operations and Employee’s employment with Employer.

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 15



--------------------------------------------------------------------------------

VIRGINIA ADDENDUM

To the extent that Virginia law is deemed to govern this Agreement, the
following modifications apply:

1. The text in Section 3.1 is replaced with the following: Non-Competition.
Employee agrees that while employed by Employer and for 12 months after the last
day of employment, regardless of the reason for termination of employment,
Employee shall not be employed by, supervise, assist, perform services, work, or
otherwise engage in activities for a Competitive Business in any capacity that
relates to the sale, marketing, promotion, design or development of any
Competitive Service that is the same or similar to, performs any of the same or
similar functions, may be substituted for, or is intended to be or is used for
any of the same purposes as any product that Employee directly sold, marketed,
promoted, designed or developed in the one year period immediately preceding his
or her termination. This Section 3.1 shall be geographically limited to the
areas or territories within the United States or in any foreign country where
Employee sold or promoted such products, which the parties stipulate is a
reasonable geographic area because of the scope of Employer’s operations and
Employee’s employment with Employer.

2. The text in Section 3.3 is replaced with the following: Non-Solicitation of
Restricted Customers. Employee agrees that while employed by Employer and for 12
months after the last day of employment, regardless of the reason for
termination of employment, Employee will not, directly or indirectly, solicit,
cause to be solicited, sell to, contact, do or otherwise attempt to do business
with a Restricted Customer for any purpose related to the sale, marketing,
promotion, design or development of a Competitive Service that is the same or
similar to, performs any of the same or similar functions, may be substituted
for, or is intended to be or is used for any of the same purposes as any product
that Employee directly sold, marketed, promoted, designed or developed in the
one year period immediately preceding his or her termination; provided that the
Restricted Customer is a customer of Employer at the time of the prohibited
solicitation or contact and to which Employee directly sold or promoted products
on behalf of Employer during the one year period immediately preceding his or
her termination. This Section is geographically limited to wherever any
Restricted Customer can be found or is available for solicitation, which the
parties stipulate is a reasonable geographic area because of the scope of
Employer’s operations and Employee’s employment with Employer.

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 16



--------------------------------------------------------------------------------

WISCONSIN ADDENDUM

To the extent Wisconsin law is deemed to govern this Agreement, the following
modifications apply:

1. The text in Section 3.1 is replaced with the following: Non-Competition.
Employee agrees that while employed by Employer and for 12 months after the last
day of employment, regardless of the reason for termination of employment,
Employee shall not be employed by, supervise, assist, perform services, work, or
otherwise engage in activities for a Competitive Business in any capacity that
relates to the sale, marketing, promotion, design or development of any
Competitive Service that is the same or similar to, performs any of the same or
similar functions, may be substituted for, or is intended to be or is used for
any of the same purposes as any product that Employee directly sold, marketed,
promoted, designed or developed in the one year period immediately preceding his
or her termination. This Section 3.1 shall be geographically limited to the
areas or territories within the United States or in any foreign country where
Employee sold or promoted such products, which the parties stipulate is a
reasonable geographic area because of the scope of Employer’s operations and
Employee’s employment with Employer.

2. The text in Section 3.3 is replaced with the following: Non-Solicitation of
Restricted Customers. Employee agrees that while employed by Employer and for 12
months after the last day of employment, regardless of the reason for
termination of employment, Employee will not, directly or indirectly, solicit,
cause to be solicited, sell to, contact, do or otherwise attempt to do business
with a Restricted Customer for any purpose related to the sale, marketing,
promotion, design or development of a Competitive Service that is the same or
similar to, performs any of the same or similar functions, may be substituted
for, or is intended to be or is used for any of the same purposes as any product
that Employee directly sold, marketed, promoted, designed or developed in the
one year period immediately preceding his or her termination; provided that the
Restricted Customer is a customer of Employer at the time of the prohibited
solicitation or contact and to which Employee directly sold or promoted products
on behalf of Employer during the one year period immediately preceding his or
her termination. This Section is geographically limited to wherever any
Restricted Customer can be found or is available for solicitation, which the
parties stipulate is a reasonable geographic area because of the scope of
Employer’s operations and Employee’s employment with Employer.

DAL:784897.4

 

EMPLOYMENT RESTRICTIONS AGREEMENT - PAGE 17